Citation Nr: 0207488	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  99-08 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to May 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1999 decision of the Department of 
Veterans Affairs (VA) Medical Center in Coatesville, 
Pennsylvania.  Jurisdiction over the veteran's claims folder 
lies with the Newark, New Jersey, Regional Office (RO).

The veteran submitted notices of disagreement with regard to 
the issues of entitlement to a higher evaluation for partial 
complex seizures and post-traumatic stress disorder with 
organic mental disorder.  In July 2001 the veteran wrote that 
he wished to withdraw all appeals other than his appeal as to 
the issue of entitlement to reimbursement for unauthorized 
medical expenses.

The veteran was afforded a hearing before a Member of the 
Board at the RO in July 2001.  That Board Member has since 
retired.  In a notice dated in May 2002, the Board informed 
the veteran that the Board Member was not available to 
consider his appeal.  He was afforded an opportunity for 
another hearing.  He was advised that if he did not respond 
within 30 days the Board would presume that he did not want 
another hearing.  He did not respond.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The veteran's treatment on August 28, 1998, was not shown 
to be emergent and VA facilities were available to provide 
that treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred for unauthorized medical treatment 
on August 28, 1998 are not met.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. §§ 3.102, 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate his claims and 
that no additional assistance would aid in further developing 
his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for payment or reimbursement of 
unauthorized medical expenses.  See 38 U.S.C.A. § 5102.  
There are no outstanding records that are pertinent to the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the decision letters, and contact with VA regarding the 
claim.  He has also been furnished with a letter notifying 
him of the pertinent provisions of the VCAA.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the veteran has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public hospital not operated by VA, or of any medical 
services not previously authorized, including transportation 
(except prosthetic appliances, similar devices, and repairs), 
may be paid under the following circumstances:  (a) For 
veterans with service-connected disabilities.  Care or 
services not previously authorized were rendered to a veteran 
in need of such care or services:  (1) for an adjudicated 
service-connected disability; (2) for nonservice-connected 
disabilities associated with and held to be aggravating an 
adjudicated service-connected disability; (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (4) 
for any illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is medically determined to 
be in need of hospital care or medical services for any of 
the reasons enumerated in § 17.48(j); and (b) In a medical 
emergency.  Care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and (c) When 
Federal facilities are unavailable.  VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 C.F.R. § 17.120.

The evidence shows that the veteran was treated at a VA 
facility on March 5, 1998.  The VA physician agreed with a 
previous recommendation that the veteran undergo testing from 
a neurologist.  The veteran was informed that VA would not 
pay for him to see a private neurologist because VA 
facilities were available.  The veteran indicated that the 
Coatesville, Pennsylvania, VA Medical Center was too far away 
and that he preferred to use a private neurologist.  He 
informed the physician that he had private insurance through 
his employer and that he was probably covered.

Subsequently, VA received a letter from the veteran 
indicating that the private neurologist used was "out-of-
network" and not a primary care physician referral.  
Therefore, the insurance company had refused payment.  The 
veteran requested payment of the unauthorized medical 
expense.

The veteran has established service connection for post-
traumatic stress disorder, partial complex seizure disorder, 
and residuals of a fracture of the left tibia.  The veteran 
has also established entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
by reason of service-connected disabilities.  The private 
medical treatment was for a service-connected condition, his 
seizure disorder.

However, the evidence does not show that the private medical 
treatment was emergent or that VA facilities were 
unavailable.  In fact, the veteran was offered the necessary 
treatment at a VA facility.  He expressly chose to use 
private medical services rather than VA services for reasons 
of convenience.  He only requested VA payment when his 
insurance company refused payment for those services.  In 
addition, those services were recommended in March 1998.  The 
veteran was treated in August 1998.  The amount of time that 
elapsed prior to treatment is a clear indicator that the 
treatment was not emergent.  There is no evidence of record 
which indicates that the treatment was emergent.  The 
treatment provided was a neuropsychological assessment and 
there is no indication in the private physician's report that 
the evaluation provided was emergent.

At the July 2001 hearing, the veteran and his spouse 
testified that the veteran had impairment of memory which 
would have caused him to misunderstand or forget that he 
might have been told that VA would not pay for his private 
medical care.  However, the regulations are very specific and 
provide for payment only where the condition is emergent and 
VA facilities were not available.  Those criteria were not 
met and the veteran's claim cannot be granted.

Accordingly, the Board finds that the criteria for payment or 
reimbursement of unauthorized medical expenses are not met.  
The preponderance of the evidence is against the veteran's 
claim and the claim is denied.  38 U.S.C.A. § 1728; 38 C.F.R. 
§§ 3.102, 17.120.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

